July 17, 1914. The opinion of the Court was delivered by
This is another action on a note given by persons in this State to McLaughlin Bros.
The undisputed evidence showed that the respondents executed negotiable notes to McLaughlin Bros. That the notes were assigned for value before maturity to the appellant and there is no evidence to show that the assignee had notice of any want of consideration.
This case is governed by the case of The Bank v. Wallace.97 S.C. 52, 80 S.E. 460; and The Bank v. Stackhouse,91 S.C. 455, 74 S.E. 977, 40 L.R.A. (N.S.) 454.
In the former case the Chief Justice, in delivering the opinion of this Court, said: *Page 222 
"When the case of Bank v. Stackhouse, 91 S.C. 455,74 S.E. 977, 40 L.R.A. (N.S.) 454, was decided by this Court, it did not seem to the writer of this opinion that the plaintiff therein, was Prima facie a bona fide holder of the note upon which the action was brought.
The principles then announced are practically the same as those involved in the present case. He, therefore, feels constrained to follow that case as an authority as long as it remains of force."
This Court is bound by those two opinions to reverse the judgment in this case. A verdict for the plaintiff in this case should have been directed. No other questions arise.
The judgment appealed from is reversed.